UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
LUKNER BLANC, CIVIL DOCKET NO. 1:19-CV-1125-P
Plaintiff
VERSUS JUDGE DRELL
FCI POLLOCK, £7 AL., MAGISTRATE JUDGE PEREZ-MONTES
Defendants
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

ITIS ORDERED that Plaintiffs claim under Bivens v. Six Unknown Agents of
the Federal Bureau of Narcotics, 403 U.S. 388 (1971), is hereby DENIED AND
DISMISSED with prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A.
Service of process of Plaintiffs claim under the Federal Tort Claims Act will be made

pursuant to a separate order.

4 sh
THUS DONE AND SIGNED at Alexandria, Louisiana, this 2/ ‘day of
Nevanbee—~vo19,

 

ass

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
